               Case 19-19495-RAM       Doc 50    Filed 12/11/19    Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In re:                                                   CASE NO.: 19-19495-BKC-RAM
                                                         Chapter 7
LORINIE N. HUERTAS
SSN: XXX-XX-5197

          Debtor.            /


               JOEL L. TABAS, TRUSTEE'S MOTION TO ENLARGE TIME
              TO FILE OBJECTIONS TO DEBTOR’S CLAIMED EXEMPTIONS

         Joel L. Tabas, as Chapter 7 Trustee of the Bankruptcy Estate of Lorinie N. Huertas

(the “Trustee”), through counsel, files this Motion to Enlarge Time to File Objections to

Debtor’s Claimed Exemptions (the “Motion”) pursuant to Fed.R.Bankr.P. 9006(b) and in

support thereof, states as follows:

         1.    This case commenced as a Chapter 7 proceeding on July 17, 2019 and

subsequently dismissed on August 6, 2019 [ECF 9]. The case was subsequently reinstated

on September 6, 2019 [ECF 19].

         2.    The § 341 Meeting of Creditors was scheduled and held on November 12,

2019.

         3.    The deadline for the Trustee to file objections to the Debtor’s claimed

exemptions is December 12, 2019.

         4.    After an initial review of the Debtor’s petition, documents and schedules,

additional information is needed from the Debtor in order for the Trustee to determine whether

there is any basis to object to the Debtor’s claimed exemptions.

         5.    Accordingly, counsel for the Trustee requests an enlargement, up to and

including, February 10, 2020, for the Trustee to file objections to the Debtor’s claimed

exemptions.
              Case 19-19495-RAM         Doc 50      Filed 12/11/19      Page 2 of 2
                                                                  CASE NO.: 19-19495-BKC-RAM



       6.     This request is made on behalf of the Trustee, and is not intended as a request

for enlargement for any creditor.

       7.     Fed.R.Bankr.P. 9006(b) provides that the Court may, for cause shown, enter

an Order enlarging time, with or without motion or notice, if the request is made before the

expiration of the period originally prescribed or as extended.

       WHEREFORE, Joel L. Tabas, as Chapter 7 Trustee of the Bankruptcy Estate of

Lorinie N. Huertas, respectfully requests this Honorable Court enter an Order: (1) finding that

cause exists to enlarge the time for the Trustee to file objections to the Debtor’s claimed

exemptions; (2) enlarging the time for the Trustee to file objections to the Debtor’s claimed

exemptions, up to and including, February 10, 2020 and (3) granting such other and further

relief as this Court deems just and proper.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 11, 2019, a true and correct copy of the

foregoing was served via electronic transmission to the parties who are currently on the list

to receive e-mail notice/service for this case, and via U.S. Mail to:

Lorinie N. Huertas
16657 SW 81 Terrace
Miami, FL 33193
                                              Respectfully submitted,


                                              /s/ Joel L. Tabas
                                              Joel L. Tabas
                                              Fla. Bar No. 516902
                                              Tabas & Soloff, P.A.
                                              Attorneys for Trustee, Joel L. Tabas
                                              25 S.E. 2nd Avenue, Suite 248
                                              Miami, Florida 33131
                                              Telephone: (305) 375-8171
                                              Facsimile:     (305) 381-7708
                                              Jtabas@tabassoloff.com




                                           Page 2 of 2
